     Case
      Case1:19-cv-04031-UA
            1:19-cv-04031 Document
                           Document4 5Filed
                                        Filed
                                            05/06/19
                                              05/07/19Page
                                                       Page1 of
                                                             1 of
                                                                11




5/7/2019                                     /s/ P. Canales
